

113 HR 3985 IH: Stop Obamacare’s Risky Provisions Act
U.S. House of Representatives
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3985IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2014Mr. Westmoreland introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo sunset funding under sections 1341 and 1342, and to repeal section 1343, of the Patient Protection and Affordable Care Act, and for other purposes.1.Short titleThis Act may be cited as the Stop Obamacare’s Risky Provisions Act.2.Sunsetting funding under sections 1341 and 1342, and repealing section 1343, of PPACA(a)Sunsetting section 1341Notwithstanding any other provision of law—(1)no payments may be required of health insurance issuers and third-party administrators under section 1341 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061) for any period after December 31, 2014; and(2)payments shall be made to health insurance issuers under such section only to the extent of available funds, as limited under paragraph (1).(b)Sunsetting section 1342Notwithstanding any other provision of law, the risk corridor program under section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062) shall only apply for 2014 and shall not apply for 2015 or 2016.(c)Repealing section 1343Section 1343 of the Patient Protection and Affordable Care Act (42 U.S.C. 18063) is repealed, effective for years after 2014.